Title: John Quincy Adams to Charles Adams, 15 September 1795
From: Adams, John Quincy
To: Adams, Charles


          
            
              My dear Brother,
              The Hague 15. Septr: 1795
            
            The most recent intelligence we have from America is contained in your letter of June 30 & July 23. which arrived some days since, and gave me information unpleasant but not unexpected. I was convinced from a variety of reasons that all the engines of popular

agitation would be played off against the ratification of the treaty signed by Mr Jay, and I knew that some of its contents were such as could not meet the cheerful acquiescence of Americans. The most objectionable stipulation however, that which the Senate has not consented to ratify was not known to me, nor do I think it ought ever to have been submitted to.
            You observe that there are many people who wish to raise a jealousy between Mr: Jay and another public character nearly connected with us. It appears to me very probable that such attempts will be made, and I hope with you that they will prove abortive; but if I have one wish in my heart more forcible than any other, it is that the occasion for which you suppose the plan is laid may never happen. Whoever may be the successor of the present first magistrate will hold a situation so uncomfortable and so dangerous, that there is nothing in its possession to make it desirable. I am so far from looking on that place as an object worthy of ambition, that if my unequivocal wishes could decide the point on the supposition of the contingency, which we all deprecate, the election would be declined in the most decisive and explicit manner.
            In all ages of the world and in all Countries, instability has been the most essential characteristic of popular opinions, it is so in America and will infalibly become so more and more in proportion as the increase of population shall multiply the quantity of opinions. The Revolutions of popular opinion are to be considered as things of course, though they are misfortunes to the individuals, who are the subjects of them. We are however all much alike in this respect, and the man who has never been at different periods strenuously attached to opposite opinions, would be one of the rarest phenomena in creation.
            While you are discussing Treaties in America, they are debating another Constitution in France, and struggling for a National Convention in Holland. The Leyden Gazettes are regularly sent you, and the usual accuracy of their information, makes it unnecessary to write any detail of the News. You will observe that peace is gradually returning to several parts of Europe, but that others are still subject to the ravages of war. I believe that a war scarcely ever takes place between two Nations without some fault on both sides. Both are always severely punished for their fault. This is at least the case in the present war. Every party engaged in it has been brought to the verge of ruin, and not one of them has obtained the object for

which it was commenced. The friends of humanity and of justice have only to lament that those who are the causes of the War, are not the sufferers by it.
          
          
            
              October 5.
            
            I have seen New York and Baltimore papers through the month of July, and have read the most interesting publications contained in them, as well for as against the Treaty. My opinion remains just what it was before; this I suppose will be the case of most people in America. But the treatment of Mr: Jay is certainly such as does no honour to the American name. It appears to me evident enough, that very little of the outcry of which the Treaty is made the pretence is meant to bear against that instrument. There is a combination of personal envy of the Man, of factious enmity against the Government and of eternal foreign influence operating unseen all assuming the mask of pure and exalted patriotism, to impose upon the people; that the mask should be assumed is neither new nor strange, but that it should still answer its purpose would be surprizing, if any thing could surprize.
            It gives me great pleasure to hear that your business is encreasing and your prospects improving. The noviciate of our profession is a severe trial of patience, but has I believe its utility.
            I will thank you to send me by a direct opportunity two United States Register’s for the year 1796, I presume they will be published before this letter will reach you.
            I remain your ever affectionate brother.
          
        